             Case 1:21-cr-00115-CRC Document 5 Filed 02/11/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :    CRIMINAL NO.
                                                      :
            v.                                        :    MAGISTRATE NO. 21-MJ-189
                                                      :
EDUARDO NICOLAS ALVEAR GONZALEZ,                      :    VIOLATIONS:
also known as “Alvear Gonzalez Eduardo Nicholas,”     :    18 U.S.C. § 1752(a)(1)
also known as “Nicolas Alvear,”                       :    (Entering and Remaining in a Restricted
                                                      :    Building or Grounds)
                     Defendant.                       :    18 U.S.C. § 1752(a)(2)
                                                      :    (Disorderly and Disruptive Conduct in a
                                                      :    Restricted Building or Grounds)
                                                      :    40 U.S.C. § 5104(e)(2)(D)
                                                      :    (Disorderly Conduct in a Capitol Building)
                                                      :    40 U.S.C. § 5104(e)(2)(G)
                                                      :    (Parading, Demonstrating, or Picketing in a
                                                      :    Capitol Building)

                                       INFORMATION

          The United States Attorney charges that:

                                            COUNT ONE

          On or about January 6, 2021, within the District of Columbia, EDUARDO NICOLAS

   ALVEAR GONZALEZ, also known as “Alvear Gonzalez Eduardo Nicholas,” also known as

   “Nicolas Alvear,” did unlawfully and knowingly enter and remain in a restricted building and

   grounds, that is, any posted, cordoned-off, or otherwise restricted area within the United States

   Capitol and its grounds, without lawful authority to do so.

          (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
          United States Code, Section 1752(a)(1))

                                            COUNT TWO

          On or about January 6, 2021, within the District of Columbia, EDUARDO NICOLAS

   ALVEAR GONZALEZ, also known as “Alvear Gonzalez Eduardo Nicholas,” also known as

   “Nicolas Alvear,” did knowingly, and with intent to impede and disrupt the orderly conduct of
          Case 1:21-cr-00115-CRC Document 5 Filed 02/11/21 Page 2 of 3




Government business and official functions, engaged in disorderly and disruptive conduct in and

within such proximity to a restricted building and grounds, that is, any posted, cordoned-off, or

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                         COUNT THREE

       On or about January 6, 2021, within the District of Columbia, EDUARDO NICOLAS

ALVEAR GONZALEZ, also known as “Alvear Gonzalez Eduardo Nicholas,” also known as

“Nicolas Alvear,” willfully and knowingly engaged in disorderly and disruptive conduct in any of

the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                  2
          Case 1:21-cr-00115-CRC Document 5 Filed 02/11/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, EDUARDO NICOLAS

ALVEAR GONZALEZ, also known as “Alvear Gonzalez Eduardo Nicholas,” also known as

“Nicolas Alvear,” willfully and knowingly paraded, demonstrated, and picketed in any United

States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                           Respectfully submitted,

                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney
                                           N.Y. Bar No. 4444188




                                    By:
                                           TROY A. EDWARDS, JR.
                                           Assistant United State Attorney
                                           N.Y. Bar No. 5453741
                                           555 4th Street, N.W., Room 2116
                                           Washington, D.C. 20530
                                           Office: (202) 258-1251




                                              3
